DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  In Claim 1, line 7, a first angle is introduced and in line 14 an angle having a different range is referenced as, “the first angle”.  The examiner suggests that, in line 14 the quoted text should be replaced by, “a second angle”.  In Claim 13, the same applies to the first angle introduced in line 6 and “the first angle” in line 9.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 8, line 4, the limitation indicating that the fastening element is a fastener contradicts line 21, in Claim 1, from which Claim 8 depends, indicating that the fastening element is a clip.  The scope of the claims is indefinite.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Lines 20 and 21 each describe a securing step and 
Claims 13, 14, 16, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 13, line 17, “the inserting” lacks a proper antecedent basis.  The examiner suggests that, in line 16, following, “gap”, the wording, “into which gap the shelf may be inserted” should be added.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In lines 2-4, the limitations indicating that the fastening element is a fastener and that the fastener extends through the training aid body and through the first lateral grip surface, contradicts Claim 13, from which Claim 17 depends.  Claim 13 provides that the fastening element is a clip and that fastening is by inserting at least a portion of the shelf into the gap.  The scope of the claim is indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peck, U.S. Patent Application No. 2012/0272425, in view of White, U.S. Patent Application No. 2014/0196705.  As to Claim 18, Peck teaches an archery bow training aid including a body (10) having a base (11) and a finger rest (14) extending outward from the base, the base having an engagement surface (12) and the finger rest having a finger rest surface, noting a surface area receiving fingers, paragraphs 0020 and 0021 and see Figure 7.  Peck teaches that the training aid body may be constructed from polymeric material, noting plastic, and that rigid material is suitable, noting wood and metal, paragraph 0022.  Further, Peck teaches that the finger rest includes a finger rest surface configured to engage the fingers of a hand, see Figure 7.  Peck teaches placing the engagement surface against a first lateral grip surface of the grip so that the As to Claim 21, Peck teaches that the training aid body may be constructed from polymeric material, noting plastic, and that rigid material is suitable, noting wood and metal, paragraph 0022.  Peck teaches an archery bow training aid including a body (10) having a base (11) and a finger rest (14) extending outward from the base, .
Response to Arguments
Applicant’s arguments submitted 19 February 2021 have been considered but are moot in view of the new grounds of rejection. 
Allowable Subject Matter
Claims 1, 3-7, 11, 12, and 20 allowed.
Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474.  The examiner can normally be reached on 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        2 March 2021